REIMBURSEMENT AGREEMENT

REIMBURSEMENT AGREEMENT (the "Agreement"), dated as of December 21, 2001, by and
among MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation (the "Borrower"),
TPG PARTNERS III, L.P. (together with its successors and assigns, the "TPG
Guarantor"), TCW/CRESCENT MEZZANINE PARTNERS III, L.P. (together with its
successors and assigns, "TCW"), TCW/CRESCENT MEZZANINE TRUST III (together with
its successors and assigns, "TCW Trust" and together with TCW, the "TCW
Guarantors"), GREEN EQUITY INVESTORS SIDE III, L.P. (together with its
successors and assigns, "GEI Side") and GREEN EQUITY INVESTORS III, L.P.
(together with its successors and assigns, "GEI" and together with GEI Side, the
"GEI Guarantors") (collectively, the "Fund Guarantors"), and CITICORP USA, INC.
as collateral agent (in such capacity, the "Collateral Agent").

WHEREAS, the Borrower, contemporaneously herewith, is entering into a Revolving
Credit Agreement, dated as of December 21, 2001 with the lenders party thereto
(the "Lenders") and Citicorp USA, Inc. as administrative agent (in such
capacity, the "Administrative Agent") (as such agreement may be further amended,
restated, modified or supplemented at any time and from time to time hereafter,
the "Revolving Credit Agreement"), pursuant to which the Lenders will provide
the Borrower with a revolving credit facility in an initial aggregate amount not
to exceed U.S. $150,000,000;

WHEREAS, contemporaneously herewith, the TPG Guarantor is entering into a
Guaranty (the "TPG Guaranty"), the TCW Guarantors are entering into a Guaranty
(the "TCW Guaranty") and the GEI Guarantors are entering into a Guaranty (the
"GEI Guaranty" and together with the TPG Guaranty and the TCW Guaranty, the
"Guaranty") each dated as of December 21, 2001 with Citicorp USA, Inc., as
Administrative Agent, pursuant to which the Fund Guarantors will guarantee the
obligations of the Borrower under the Revolving Credit Agreement;

WHEREAS, the Borrower has agreed to reimburse the Fund Guarantors for any and
all payments made by the Fund Guarantors under the Guaranty; and

WHEREAS, the Security Documents (as hereinafter defined) shall have been
executed and delivered and shall secure the obligations of the Borrower under
this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, the Fund Guarantors, the Borrower and the Collateral Agent
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. Unless the context otherwise requires, all
capitalized terms used but not defined herein shall have the meanings set forth
in the Revolving Credit Agreement. The following terms, as used in this
Agreement, shall have the following meanings:

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
of a Person solely by reason of his or her being an officer or director of such
Person.

"Agreement" has the meaning set forth in the preamble hereof.

"Borrower" has the meaning set forth in the preamble hereof.

"Collateral" means any and all "Collateral", as defined in any applicable
Security Document.

"Collateral Agent" has the meaning set forth in the preamble hereof.

"Collateral and Guarantee Requirement" means the requirement that:

(a) the Collateral Agent shall have received from each Reimbursement Party
either (i) a counterpart of each of the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement, the Pledge Agreement and the Security
Agreement duly executed and delivered on behalf of such Reimbursement Party or
(ii) in the case of any Person that becomes a Reimbursement Party after the
Effective Date, a supplement to each of the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement, the Pledge Agreement and the Security
Agreement, in each case in the form specified therein, duly executed and
delivered on behalf of such Reimbursement Party;

(b) all outstanding Equity Interests of the Borrower and each Subsidiary owned
directly by or directly on behalf of any Reimbursement Party, shall have been
pledged pursuant to the Pledge Agreement (except that the Reimbursement Parties
shall not be required to pledge (i) more than 65% of the outstanding voting
stock of any Foreign Subsidiary, (ii) the Equity Interests in MEMC Southwest
Inc., or (iii) the Joint Venture Stock) and the Collateral Agent shall have
received certificates or other instruments representing all such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(c) all Indebtedness of the Borrower and each Subsidiary that is owing to any
Reimbursement Party shall be evidenced by a promissory note and shall have been
pledged pursuant to the Pledge Agreement and the Collateral Agent shall have
received all such promissory notes, together with instruments of transfer with
respect thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Agreement and the Pledge Agreement (including any supplements
thereto), and perfect such Liens to the extent required by, and with the
priority required by, the Security Agreement and the Pledge Agreement, shall
have been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property providing that the Reimbursement Obligations
shall be secured by a Lien on such Mortgaged Property, signed on behalf of the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company, insuring
the Lien of each such Mortgage as a valid first Lien on the Mortgaged Property,
described therein, free of any other Liens except as expressly permitted by
Section 6.02 of the Revolving Credit Agreement, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent or the Fund Guarantors may
reasonably request, and (iii) such surveys, abstracts, appraisals, legal
opinions and other documents as the Collateral Agent or the Fund Guarantors may
reasonably request with respect to any such Mortgage or Mortgaged Property, as
the case may be; and

(f) each Reimbursement Party shall have obtained all material consents and
approvals required to be obtained by it in connection with the execution and
delivery of all Security Documents (or supplements thereto) to which it is a
party, the performance of its obligations thereunder and the granting by it of
the Liens thereunder.

"Contracts" means any and all agreements, commitments or other binding
undertakings (whether written or oral).

"Default" means any condition, event or act which constitutes an Event of
Default or which, with the giving of notice or the lapse of time or both, would,
unless cured or waived, become an Event of Default.

"Dollars" or "U.S.$" means the lawful currency of the United States of America.

"Effective Date" means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 8.09).

"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

"Event of Default" has the meaning set forth in Section 6.01 hereof.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

"Foreign Subsidiary" means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

"Fund Guarantor Percentages" means the TPG Percentage, the TCW Percentage and
the Green Percentage.

"Fund Guarantors" has the meaning set forth in the preamble hereof.

"GEI" has the meaning set forth in the preamble hereof.

"GEI Guarantors" has the meaning set forth in the preamble hereof.

"GEI Guaranty" has the meaning set forth in the recitals hereof.

"GEI Side" has the meaning set forth in the preamble hereof.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

"Green Percentage" means the percentage assigned to such term on Schedule I
hereto, as such schedule may be amended from time to time.

"Guarantee Agreement" means the Amended and Restated Guarantee Agreement,
attached hereto as Exhibit A, among the Subsidiary Reimbursement Parties and the
Collateral Agent for the benefit of the Secured Parties.

"Guarantee Amounts" has the meaning set forth in Section 2.01 hereof.

"Guaranty" has the meaning set forth in the recitals hereof.

"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in this paragraph, the term
"Indebtedness" shall not include (a) obligations under Hedging Agreements or (b)
agreements providing for indemnification, purchase price adjustments or similar
obligations incurred or assumed in connection with the acquisition or
disposition of assets or stock.

"Indemnity, Subrogation and Contribution Agreement" means the Amended and
Restated Indemnity, Subrogation and Contribution Agreement, attached hereto as
Exhibit B, among the Borrower, the Subsidiary Reimbursement Parties and the
Collateral Agent.

"Indenture Obligations" has the meaning assigned to such term in the Indenture
Documentation.

"Intercreditor Agreement" means the Intercreditor Agreement, dated as of
December 21, 2001, by and among the Fund Guarantors, the Administrative Agent
and the Collateral Agent, as amended from time to time.

"Law" means any law, treaty, statute, ordinance, code, rule or regulation of a
Governmental Authority or judgment, decree, order, writ, award, injunction or
determination of an arbitrator or court or other Governmental Authority.

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, properties, financial condition, contingent liabilities or
prospects of the Reimbursement Parties taken as a whole, (b) the ability of the
Reimbursement Parties to perform their obligations under the Related Agreements
or (c) any rights of or benefits available to the Fund Guarantors under the
Related Agreements.

"Mortgage" means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Reimbursement Obligation. Each Mortgage shall be
reasonably satisfactory in form and substance to the Collateral Agent.

"Mortgaged Property" means, initially, each parcel of real property and the
improvements thereto owned by a Reimbursement Party and identified on Schedule
1.01, and includes each other parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.10 or 5.11.

"Perfection Certificate" means a certificate in the form of Annex 2 to the
Security Agreement or any other form approved by the Borrower and the Collateral
Agent.

"Permits" means all permits, authorizations, approvals, registrations or
licenses granted by or obtained from any Governmental Authority.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Pledge Agreement" means the Amended and Restated Pledge Agreement, attached
hereto as Exhibit C, among the Reimbursement Parties and the Collateral Agent
for the benefit of the Secured Parties.

"Proceedings" means any actions, claims, suits, arbitrations, proceedings, or
investigations.

"Reimbursement Documents" means this Agreement, the Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement and the Security Documents.

"Reimbursement Obligations" has the meaning assigned to such term in the
Security Agreement.

"Reimbursement Parties" means the Borrower and the Subsidiary Reimbursement
Parties.

"Reimbursement Transaction" means the execution, delivery and performance by
each Reimbursement Party of the Reimbursement Documents to which it is to be a
party.

"Related Agreements" means the Guaranty, the Revolving Credit Loan
Documentation, the Reimbursement Documents and any other agreement or instrument
relating thereto.

"Revolving Credit Agreement" has the meaning set forth in the recitals hereof.

"Revolving Credit Loan Documentation" means, collectively, (i) the Revolving
Credit Agreement, together with any amendment or restatement thereof or any
supplement thereto, (ii) the guarantee agreement, the security agreement, the
pledge agreement and the indemnity, subrogation and contribution agreement
attached as exhibits to such Revolving Credit Agreement and (iii) any other
security documents or other ancillary documents executed in connection
therewith.

"Secured Parties" has the meaning assigned to such term in the Security
Agreement.

"Security Agreement" means the Amended and Restated Security Agreement, attached
hereto as Exhibit D, among the Borrower, the Subsidiary Reimbursement Parties
and the Collateral Agent for the benefit of the Secured Parties.

"Security Documents" means the Security Agreement, the Pledge Agreement, the
Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.10 or 5.11 to secure any of the
Reimbursement Obligations.

"Subsidiary" means any subsidiary of the Borrower.

"Subsidiary Reimbursement Party" means any Subsidiary that is not a Foreign
Subsidiary or a Receivable Subsidiary.

"TCW" has the meaning set forth in the preamble hereof.

"TCW Guarantors" has the meaning set forth in the preamble hereof.

"TCW Guaranty" has the meaning set forth in the recitals hereof.

"TCW Trust" has the meaning set forth in the preamble hereof.

"TCW Percentage" means the percentage assigned to such term on Schedule I
hereto, as such schedule may be amended from time to time.

"TPG Guarantor" has the meaning set forth in the preamble hereof.

"TPG Guaranty" has the meaning set forth in the recitals hereof.

"TPG Percentage" means the percentage assigned to such term on Schedule I
hereto, as such schedule may be amended from time to time.

"Uniform Commercial Code" has the meaning assigned to such term in the Security
Agreement.

"U.S." means the United States of America.

Section 1.02. General Interpretive Principles

. The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (c) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.



ARTICLE II

REIMBURSEMENT

SECTION 2.01. Obligation to Reimburse. The Borrower agrees to reimburse each
Fund Guarantor for any and all amounts paid by such Fund Guarantors under or
pursuant to the Guaranty (including without limitation any amounts paid from a
cash collateral account established by such Fund Guarantor pursuant to the
Guaranty) (the "Guarantee Amounts"), on demand, which demand may be made prior
to, on or after the date of any such payments, to the account of each such Fund
Guarantor set forth on Annex 1 hereto or such account as each such Fund
Guarantor may designate in writing from time to time. If such demand is made
after 11:00 a.m. (Central time), such payment shall be due on the next
succeeding Business Day. If any Fund Guarantor makes a demand prior to the date
of any such payment, reimbursement from the Borrower will be due on the date of
any such payment.

SECTION 2.02. Interest. The Borrower agrees to pay interest on any and all
amounts remaining unpaid by the Borrower hereunder for each day unpaid, from the
date such amounts are owed until payment in full (after as well as before
judgment or arbitral award), payable on demand, at the rate of interest for
overdue principal set forth in the Revolving Credit Agreement, provided that if
such interest exceeds the maximum amount permitted to be paid under applicable
Law, then such interest shall be reduced to such maximum permitted amount.

SECTION 2.03. Computations. All interest shall be computed on the basis of a
year of 360 days and actual days elapsed (including the first day but excluding
the last day) occurring in the period for which such interest is payable.

SECTION 2.04. Payments Due and Currency. If any payment hereunder becomes due
and payable on a day other than a Business Day, the same shall be payable on the
next succeeding Business Day, and interest shall continue to accrue during such
extension. All amounts under this Agreement shall be denominated, made available
and payable in Dollars in immediately available funds. The Borrower shall make
each payment required to be made by it hereunder (whether pursuant to Section
2.01, 2.02 or 2.08 or otherwise) directly to the Fund Guarantor entitled to
receive such payment. If at any time insufficient funds are received by the Fund
Guarantors to pay fully all amounts due hereunder, such funds shall be applied
(a) first, to pay those amounts due under Sections 2.01 and 2.02 then due
hereunder, ratably among the Fund Guarantors entitled thereto in accordance with
such amounts then due to such Fund Guarantors and (b) second, to pay any other
remaining amounts then due hereunder, ratably among the Fund Guarantors entitled
thereto in accordance with such amounts then due to such Fund Guarantors. If any
Fund Guarantor shall obtain payment for any amounts due under Sections 2.01 and
2.02 in a greater proportion than as set forth in the preceding sentence, such
Fund Guarantor agrees to ratably share such payment with the other Fund
Guarantors.

SECTION 2.05. Bankruptcy and Similar Procedures of Borrower. The Borrower's
obligations hereunder shall not be affected by the fact that any obligations of
the Borrower are unenforceable or not allowable due to the existence of
bankruptcy, insolvency, liquidation, reorganization or other similar procedure
involving the Borrower. The obligation to reimburse hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of such obligation is rescinded or reduced in amount or must
otherwise be restored or returned by any Person receiving such payment upon the
bankruptcy, insolvency, liquidation or reorganization of the Borrower, all as
though such payment or part thereof had not been made.

SECTION 2.06. Obligations Absolute. The obligations of the Borrower under this
Agreement shall be absolute, indivisible, unconditional and irrevocable, and
shall be discharged strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including the following circumstances:

(a) any lack of validity or enforceability of any Related Agreement;

(b) any amendment or waiver of or any consent to departure from any Related
Agreement;

(c) the existence of any claim, counterclaim, setoff, deduction, recoupment,
defense or other rights which the Borrower may have at any time against the Fund
Guarantors or any other Person for any reason whatsoever, whether in connection
with this Agreement or any Related Agreement or otherwise;

(d) any statement or any other document presented under any Related Agreement
proving to be forged, fraudulent, invalid or insufficient in any respect
whatsoever or any statement therein being untrue or inaccurate in any respect
whatsoever; and

(e) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

SECTION 2.07. Waiver by Borrower. The Borrower hereby waives, with respect to
its obligations under this Agreement, any presentment, demand, protest, notice
of the occurrence of a default under any Related Agreement, and any other notice
of any kind whatsoever and promptness in making any claim or demand hereunder.
The Borrower's obligations hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Fund Guarantors to assert any claim
or demand or to enforce any right or remedy under the provisions of any Related
Agreement, (ii) any extension or renewal of the Guaranty, or (iii) any other act
or thing or omission or delay to do any other act or thing which may in any
manner or to any extent vary the risk of the Fund Guarantors or would otherwise
operate as a discharge of the Borrower as a matter of Law, unless and until the
obligations hereunder are performed in full.

SECTION 2.08. Taxes. (a) All amounts payable to the Fund Guarantors hereunder
shall be paid in full and free and clear of any Taxes. If any Tax is required to
be withheld or deducted from, or is otherwise payable by the Borrower in
connection with, any payment to the Fund Guarantors hereunder, the Borrower (i)
shall, if required, withhold or deduct the amount of such Tax from such payment
and shall, in any case, pay such Tax to the appropriate taxing authority in
accordance with applicable Law, and (ii) shall pay to the Fund Guarantors such
additional amounts as may be necessary so that the net amount received by the
Fund Guarantors with respect to such payment, after withholding or deducting all
Taxes required to be withheld or deducted (including any Taxes required to be
withheld or deducted as a result of payments made by the Borrower (whether made
to a taxing authority or to the Fund Guarantors) pursuant to this Section
2.08(a)) is equal to the full amount payable hereunder. If any Tax is withheld
or deducted from, or is otherwise payable by the Borrower in connection with,
any payment payable to the Fund Guarantors hereunder, the Borrower shall, as
soon as reasonably possible after the date of such payment, furnish to the Fund
Guarantors the original or a certified copy of a receipt for such Tax from the
applicable taxing authority. If any payment due to the Fund Guarantors hereunder
is or is expected to be made without withholding or deducting therefrom, or
otherwise paying in connection therewith, any Tax payable to any taxing
authority, the Borrower shall, within thirty (30) days after any request from
the Fund Guarantors, furnish to the Fund Guarantors a certificate from such
taxing authority, or an opinion of counsel acceptable to the Fund Guarantors, in
either case stating that no Tax payable to such taxing authority was or is, as
the case may be, required to be withheld or deducted from, or otherwise paid by
the Borrower in connection with, such payment.

(b) The Borrower shall, promptly upon request by the Fund Guarantors for the
payment thereof, pay to the Fund Guarantors (i) all Taxes payable by the Fund
Guarantors with respect to any payment due to the Fund Guarantors hereunder,
(ii) all Taxes payable by the Fund Guarantors as a result of payments made by
the Borrower (whether made to a taxing authority or to the Fund Guarantor)
pursuant to this Section 2.08 and (iii) all Taxes on or in respect of this
Agreement, any Related Agreement or any other document or instrument relating
hereto or thereto, or the recording, registration, notarization or other
formalization of any of the foregoing, the enforcement of any of the foregoing,
or the introduction of any of the foregoing in any judicial proceedings, or
otherwise in respect thereof, other than, in any event, any Excluded Taxes.

III

REPRESENTATIONS AND WARRANTIES

The representations made by the Borrower pursuant to the Security Documents are
hereby incorporated by reference herein, and the Borrower shall be deemed to
have made such representations hereby to the Fund Guarantors as of the date of
such agreements. The Borrower hereby represents and warrants to the Fund
Guarantors on the date hereof as follows:

SECTION 3.01. Authority; Enforceability. Each of the Reimbursement Parties is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. The
Reimbursement Transactions entered into and to be entered into by each
Reimbursement Party are within such Reimbursement Party's powers and have been
duly authorized by all necessary action. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Reimbursement
Document to which any Reimbursement Party is to be a party, when executed and
delivered by such Reimbursement Party, will constitute, a legal, valid and
binding obligation of the Borrower or such Reimbursement Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.02. Governmental Approvals; No Conflicts. The Reimbursement
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by or before, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Reimbursement
Documents, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of the
Subsidiaries or any order of any Governmental Authority, (c) except as set forth
on Schedule 3.02, will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of the
Subsidiaries or any of their assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of the Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of the Subsidiaries, except Liens created under the Loan
Documents and the Reimbursement Documents.

SECTION 3.03. Proceedings. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of the Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, would, individually or
in the aggregate, result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Reimbursement Documents or the
Reimbursement Transactions.

SECTION 3.04. Default. No default or event of default under the Revolving Credit
Agreement has occurred and is continuing, and the representations and warranties
made by the Borrower pursuant to the Revolving Credit Loan Documentation are
true and correct as of the date hereof.

SECTION 3.05. Subsidiaries. Schedule 3.05 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary and identifies each
Subsidiary that is a Subsidiary Reimbursement Party, in each case as of the
Effective Date.

SECTION 3.06. Properties. As of the Effective Date, neither the Borrower or any
of the Subsidiaries has received notice of, or has knowledge of, any material
pending or contemplated condemnation proceeding affecting any Mortgaged Property
or any sale or disposition thereof in lieu of condemnation. Except as set forth
on Schedule 3.06, none of the Mortgaged Property or any interest therein is
subject to any right of first refusal, option or other contractual right to
purchase any such Mortgaged Property or interest therein.

SECTION 3.07. Consolidated Backlog; Principal Customers. The Borrower has
heretofore furnished to the Fund Guarantors or one or more of their Related
Parties daily reports of Consolidated Backlog from October 11, 2001 through
November 12, 2001. Each such report as of its date was complete and accurate in
all material respects.

(b) Except as heretofore communicated to the Fund Guarantors or one or more of
their Related Parties by the Borrower in writing or as otherwise reflected in
the customer specific revenue and volume information communicated in writing to
the Fund Guarantors or one or more of their Related Parties, since December 31,
2000 none of the 20 largest customers of the Borrower and its Subsidiaries (as
of December 31, 2000 or September 30, 2001) has indicated orally or in writing
its intention or desire to materially alter or discontinue, in whole or in
material part, its relationship with the Borrower and its Subsidiaries.

IV.

CONDITIONS

SECTION 4.01. Effective Date. The Fund Guarantors shall not be obligated to
issue the Guaranty until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 8.09):

(a) The Fund Guarantors (or their counsel) shall have received from the Borrower
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Fund Guarantors (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b) The Fund Guarantors shall have received a favorable written opinion
(addressed to each Fund Guarantor and dated the Effective Date) of each of (i)
Bryan Cave LLP, counsel for the Borrower, substantially in the form of Exhibit
E-1, and (ii) local counsel in each jurisdiction where a Mortgaged Property is
located, substantially in the form of Exhibit E-2, and, in the case of each such
opinion required by this paragraph, covering such other matters relating to the
Reimbursement Parties, the Reimbursement Documents or the Reimbursement
Transactions as the Fund Guarantors shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.

(c) The Fund Guarantors shall have received such documents and certificates as
the Fund Guarantors or their counsel may reasonably request relating to the
organization, existence and good standing of each Reimbursement Party, the
authorization of the Reimbursement Transactions and any other legal matters
relating to the Reimbursement Parties, the Reimbursement Documents or the
Reimbursement Transactions, all in form and substance satisfactory to the Fund
Guarantors and their counsel.

(d) The Fund Guarantors shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Reimbursement Party hereunder or under any other Reimbursement Document.

(e) The Collateral and Guarantee Requirement shall have been satisfied and the
Fund Guarantors shall have received a completed Perfection Certificate dated the
Effective Date and signed by an executive officer or Financial Officer of the
Borrower, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Reimbursement Parties (including any Subsidiary
Reimbursement Parties formed in connection with or resulting from the
Acquisition) in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Fund Guarantors that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 of the Revolving Credit Agreement or have been
released.

(f) The Fund Guarantors shall have received evidence that the insurance required
by Section 5.08 and the Security Documents is in effect.

(g) The Fund Guarantors shall have been afforded the timely opportunity to
review all other documentation relating to the Reimbursement Transactions and
the other transactions contemplated hereby and shall be reasonably satisfied in
all respects with such documentation.

(h) There shall not have occurred any material adverse change in the business,
assets, operations, properties, financial condition, contingent liabilities or
prospects of the Borrower or the Borrower and its subsidiaries, taken as a
whole, since September 30, 2001.

V.

COVENANTS

SECTION 5.01. Maintenance of Corporate Existence. The Borrower will, and will
cause each of the Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, contracts, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole, provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 of the Revolving Credit Agreement or
any sale of assets permitted under Section 6.05 of the Revolving Credit
Agreement; provided, further, that neither Borrower nor any of its Subsidiaries
shall be obligated to maintain any of the foregoing assets in the event that the
Board of Directors of Borrower adopts a resolution to the effect that the
maintenance of such asset is no longer necessary or desirable in the conduct of
the business of the Borrower and its Subsidiaries.

SECTION 5.02. Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all Laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not result in a
Material Adverse Effect.

SECTION 5.03. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Collateral Agent or any Fund Guarantor, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and at such reasonable intervals as may be reasonably
requested.

SECTION 5.04. Maintenance of Security Interest. The Borrower covenants and
agrees with the Fund Guarantors that its obligations under this Agreement shall
be secured under the Security Documents for so long as the Guaranty is in force.

SECTION 5.05. Notice of Default. The Borrower shall promptly give notice to the
Fund Guarantors of any default or event of default under the Revolving Credit
Loan Documentation upon a Financial Officer of Borrower obtaining knowledge
thereof.

SECTION 5.06. Information Regarding Collateral. (a) The Borrower will furnish to
the Fund Guarantors prompt written notice of any change (i) in any Reimbursement
Party's corporate name or in any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (ii) in the location of
any Reimbursement Party's chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Reimbursement Party's identity, jurisdiction of organization or
corporate structure or (iv) in any Reimbursement Party's Federal Taxpayer
Identification Number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made, or will
have been made within any statutory period, under the Uniform Commercial Code or
otherwise that are required in order for the Fund Guarantors to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties. The
Borrower also agrees promptly to notify the Fund Guarantors if any material
portion of the Collateral is damaged or destroyed.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to paragraph (a) of Section 5.01
of the Revolving Credit Agreement, the Borrower shall deliver to the Fund
Guarantors a certificate of a Financial Officer of the Borrower (i) setting
forth the information required pursuant to Section 2 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Agreement for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

SECTION 5.07. Maintenance of Properties. The Borrower will, and will cause each
of the Subsidiaries to, keep and maintain all property material to the conduct
of the business of the Borrower and the Subsidiaries, taken as a whole, in good
working order and condition, ordinary wear and tear excepted.

SECTION 5.08. Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required to be maintained pursuant to
the Security Documents. The Borrower will furnish to the Fund Guarantors, upon
request in writing of the Fund Guarantors, information in reasonable detail as
to the insurance so maintained.

SECTION 5.09. Casualty and Condemnation. The Borrower (a) will furnish to the
Fund Guarantors prompt written notice of any casualty or other insured damage to
any material portion of any Collateral or the commencement of any action or
proceeding for the taking of any Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will cause the Net Proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) to be applied in
accordance with the applicable provisions of the Security Documents.

SECTION 5.10. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Effective Date, the Borrower will, within ten (10) Business
Days after such Subsidiary is formed or acquired, notify the Fund Guarantors and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary (if it is a Subsidiary Reimbursement Party) and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Reimbursement Party.

SECTION 5.11. Further Assurances; Transfer of Joint Venture Stock. (a) The
Borrower will, and will cause each Subsidiary Reimbursement Party to, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such further instruments as may reasonably be required for carrying out the
intention, or facilitating the performance, of this Agreement and the Related
Agreements.

(b) The Borrower will, and will cause each Subsidiary Reimbursement Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable Law, or which
the Fund Guarantors may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the
Reimbursement Parties. The Borrower also agrees to provide to the Fund
Guarantors, from time to time upon request, evidence reasonably satisfactory to
the Fund Guarantors as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(c) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by the Borrower or any Subsidiary
Reimbursement Party after the Effective Date (other than assets constituting
Collateral under the Security Agreement or the Pledge Agreement that become
subject to the Lien of the Security Agreement or the Pledge Agreement upon
acquisition thereof), the Borrower will notify the Fund Guarantors, and, if
requested by the Fund Guarantors, the Borrower will cause such assets to be
subjected to a Lien securing the Reimbursement Obligations and will take, and
cause the Subsidiary Reimbursement Parties to take, such actions as shall be
necessary or reasonably requested by the Fund Guarantors to grant and perfect
such Liens, including actions described in paragraph (a) of this Section, all at
the expense of the Reimbursement Parties. Notwithstanding the foregoing, in no
event shall the Borrower or any Subsidiary Reimbursement Party be required to
grant a lien on any of the Texas Instruments Agreements (as defined in the
Security Agreement).

(d) The Borrower will, and will cause each applicable Subsidiary to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions that may be required under any applicable Law, or
which the Fund Guarantors may reasonably request, to cause the transfer of all
the Equity Interests in MEMC Kulim Electronic Materials, Sdn. Bhd. from the
Borrower to MEMC International, Inc. no later than seventy-five (75) Business
Days after the Effective Date.

VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. "Event of Default," wherever used herein, means
any one of the following events (whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of Law,
pursuant to any judgment, decree or order of any court or pursuant to any order,
rule or regulation of any Governmental Authority):

(a) the Borrower fails to pay when due any amount hereunder in accordance with
the terms hereof;

(b) there shall have occurred and be continuing any "Event of Default" (as
defined in the Revolving Credit Agreement);

(c) any Fund Guarantor is required to make any payment under the Guaranty;

(d) the Borrower or any of the Subsidiary Reimbursement Parties fails to observe
or perform any of the covenants, terms or agreements contained in any Related
Agreement and such breach, default or failure is continuing for a period of 30
days after notice thereof from any Fund Guarantor or the Collateral Agent to the
Borrower;

(e) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Reimbursement Party not to be, a valid and
perfected Lien on Collateral having, in the aggregate, a value in excess of
$500,000, with the priority required by the applicable Security Document, except
(i) as a result of the sale or other disposition of the applicable Collateral in
a transaction permitted under the Reimbursement Documents or the Revolving
Credit Loan Documentation, (ii) any action taken by the Collateral Agent to
release any such Lien in compliance with the provisions of any Reimbursement
Document or the Revolving Credit Loan Documentation, or (iii) as a result of the
Collateral Agent's failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Pledge
Agreement;

(f) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (f) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
forty-five (45) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) one or more judgments for the payment of money in an aggregate amount in
excess of $2,500,000 (net of amounts covered by insurance as to which the
insurer has admitted liability in writing) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

(i) any decree, order, consent, Permit, license, approval, exemption or
authorization or notarization of, or any registration, filing or declaration
with, any Governmental Authority or any other act of such Governmental Authority
necessary to enable the Borrower to comply with its payment obligations under
this Agreement or any Related Agreement shall be revoked, rescinded, restricted,
overruled, withdrawn or shall otherwise cease to be in full force and effect, or
it otherwise becomes unlawful for the Borrower to perform all or any of its
obligations under this Agreement or any Related Agreement;

(j) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Related Agreement or any
amendment or modification thereof or waiver thereunder, or in any certificate or
other document furnished pursuant to or in connection with any Related Agreement
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect when made or deemed made; or

(k) a Change in Control shall occur.

SECTION 6.02. Consequences of Default. If an Event of Default occurs and is
continuing, any Fund Guarantor may (i) declare by notice to the Borrower the
Guarantee Amounts, together with any accrued interest thereon, to be immediately
due and payable, in which case, all such amounts will be immediately due and
payable, (ii) demand by notice to the Borrower the deposit of cash collateral
pursuant to this Section 6.02, in which case, the Borrower shall deposit cash
collateral in an amount equal to the principal of and accrued interest on the
loans and all other amounts due under the Revolving Credit Agreement and (iii)
enforce all rights and remedies to which it is entitled under the Reimbursement
Documents. Notwithstanding the foregoing, upon the occurrence of an Event of
Default described in Section 6.01(f) or (g), the Guaranteed Amounts together
with any accrued interest thereon shall automatically be immediately due and
payable without any notice or demand and the Borrower shall automatically be
obligated to immediately deposit cash collateral in the amount described in
clause (ii) of the preceding sentence without any notice or demand. Any cash
collateral deposited may be deposited with any Fund Guarantor and such deposit
shall be held by such Fund Guarantor or transferred in part or in whole to any
other Fund Guarantor. The Fund Guarantors shall hold any such cash collateral
for, and may apply such cash collateral to, the payment and performance of the
obligations of the Borrower under this Agreement. The provisions of Section 2.04
hereof shall apply to any cash collateral held by any Fund Guarantor and to any
cash collateral applied by any Fund Guarantor to the payment of obligations
owing to such Fund Guarantor.

SECTION 6.03. Right of Setoff and Disposition by the Fund Guarantors. If any
amount payable by the Borrower hereunder (including any amount due under
Section 8.11 of this Agreement) is not paid as and when due, the Borrower
authorizes the Fund Guarantors to proceed, at any time and from time to time, to
the fullest extent permitted by applicable Law, without prior notice, to set off
against any indebtedness or other obligation owing by the Fund Guarantors to the
Borrower or to dispose of or otherwise realize upon any assets of the Borrower
that may at any time be in the possession of or pledged to the Fund Guarantors
to the full extent of all amounts payable to the Fund Guarantors hereunder,
irrespective of whether or not the Fund Guarantors shall have made any demand
hereunder and whether or not such indebtedness or obligation is matured, and
apply the proceeds thereof, if any, to such amounts as are due and payable.

VII

COLLATERAL AGENT

Each of the Fund Guarantors hereby irrevocably appoints the Collateral Agent as
its agent and authorizes the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Collateral Agent by the
terms of the Reimbursement Documents and the Intercreditor Agreement, together
with such actions and powers as are reasonably incidental thereto.

Each bank serving as Collateral Agent hereunder and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Collateral Agent hereunder and may accept fees and other
consideration from the Borrower for services in connection with the
Reimbursement Documents or otherwise without having to account for the same to
the Fund Guarantors.

The Collateral Agent shall not have any duties or obligations except those
expressly set forth in the Reimbursement Documents and the Intercreditor
Agreement. Without limiting the generality of the foregoing, (a) the Collateral
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Collateral Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Reimbursement Documents and the Intercreditor Agreement that
the Collateral Agent is required to exercise in writing by the Fund Guarantors,
and (c) except as expressly set forth in the Reimbursement Documents and the
Intercreditor Agreement, the Collateral Agent shall not have any duty to
disclose, nor be liable for the failure to disclose, any information relating to
the Borrower or any of the Subsidiaries that is communicated to or obtained by
the bank serving as Collateral Agent or any of their Affiliates in any capacity.
The Collateral Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Fund Guarantors or otherwise in the
absence of its own gross negligence or willful misconduct as determined in a
final judgment by a court of competent jurisdiction. The Collateral Agent shall
not be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Collateral Agent by the Borrower or a Fund Guarantor,
and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with the Reimbursement Documents, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
the Reimbursement Documents, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in the
Reimbursement Documents, (iv) the validity, enforceability, effectiveness or
genuineness of the Reimbursement Documents or any other agreement, instrument or
document, or the validity, perfection, or priority of any Lien created by any of
the Reimbursement Documents, or (v) the satisfaction of any condition set forth
in Section 4.01 or elsewhere in the Reimbursement Documents, other than to
confirm receipt of items expressly required to be delivered to the Collateral
Agent.

The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Collateral Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

The Collateral Agent may perform any of and all its duties and exercise its
rights and powers by or through any one or more sub-agents or attorneys-in-fact
appointed by the Collateral Agent. The Collateral Agent and any such sub-agent
or attorney-in-fact may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent or
attorney-in-fact and to the Related Parties of the Collateral Agent and any such
sub-agent or attorney-in-fact, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Collateral Agent.

Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Fund Guarantors and the Borrower and the Collateral Agent may be
removed at any time with or without cause by the Fund Guarantors. Upon any such
resignation, the Fund Guarantors shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Fund Guarantors and shall have accepted such appointment within 30 days
after the retiring Collateral Agent gives notice of its resignation, then the
retiring Collateral Agent may, on behalf of the Fund Guarantors, appoint a
successor Collateral Agent that shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Collateral Agent by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations under the Reimbursement Documents. The fees payable by
the Borrower and/or the Fund Guarantors to a successor Collateral Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and/or the Fund Guarantors, as the case may be, and such successor.
After a Collateral Agent's resignation, the provisions of this Article shall
continue in effect for the benefit of such retiring Collateral Agent, its
sub-agents and attorneys-in-fact and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Collateral Agent.

Each Fund Guarantor acknowledges that it has, independently and without reliance
upon the Collateral Agent or any other Fund Guarantor and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Fund Guarantor also
acknowledges that it will, independently and without reliance upon the
Collateral Agent or any other Fund Guarantor and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon the
Reimbursement Documents or related agreement or any document furnished hereunder
or thereunder.

Except for action expressly required of the Collateral Agent by the
Reimbursement Documents, the Collateral Agent shall in all cases be fully
justified in failing or refusing to act under the Reimbursement Documents unless
it shall receive further assurances to its satisfaction from the Borrower of its
indemnification obligations under Section 8.11 in respect of such action.

Without limiting the foregoing, the Collateral Agent shall not have any
liability or responsibility with respect to the sufficiency of the documents
furnished pursuant to Section 4.01 and shall not be required to, and shall not,
take any action to enforce any of its or the Fund Guarantors' rights under, nor
waive or amend any provision of, the Reimbursement Documents or any collateral,
nor give any notice or make any request or demand or filing thereunder, except
in each instance as and to the extent instructed to do so by the Fund
Guarantors, and the Collateral Agent shall not have any liability for failure to
take any action in the absence of such instructions, provided that the
Collateral Agent will promptly send to the Fund Guarantors a copy of each
notice, request or other document delivered to the Collateral Agent pursuant to
the terms of the Reimbursement Documents and will take such actions contemplated
by the Reimbursement Documents as the Fund Guarantors may reasonably instruct,
except that nothing in the Reimbursement Documents shall require the Collateral
Agent to take any action that in the reasonable opinion of the Collateral Agent
would be contrary to the terms of the Reimbursement Documents or applicable law
or subject the Collateral Agent to personal liability for which it would have no
claim for indemnification hereunder.

VIII

MISCELLANEOUS

SECTION 8.01. Acknowledgment of Security Interest. The Borrower and the Fund
Guarantors acknowledge that the Borrower has secured its obligations under this
Agreement pursuant to the Security Documents.


SECTION 8.02. Termination. This Agreement may be terminated if the Fund
Guarantors and the Borrower so mutually agree in writing. This Agreement shall
terminate and the liens and security interests created by the Security Documents
shall be released upon the termination of the Revolving Credit Agreement and the
Borrower's indefeasible payment in full of its obligations hereunder and under
the Revolving Credit Agreement.

SECTION 8.03. Notices. All notices or other communications required or permitted
by this Agreement shall be effective upon receipt and shall be in writing and
delivered personally or by overnight courier, or sent by facsimile (with
confirmation copies delivered personally or by courier within three (3) Business
Days), as follows:

(a) If to the Borrower, to:

MEMC Electronic Materials, Inc.

501 Pearl Drive
St. Peters, MO 63376
Attention: Treasurer
Telecopy: (636) 474-5158
(b) If to the Fund Guarantors, to:

Texas Pacific Group
301 Commerce Street, Suite 3300
Fort Worth, TX 76102
Attention: James J. O'Brien
Telecopy: (817) 871-4010

and

Leonard Green & Partners, L.P.
11111 Santa Monica Boulevard
Suite 2000
Los Angeles, CA 90025
Attention: John Baumer
Telecopy: (310) 954-0404

and

TCW/Crescent Mezzanine Partners III, L.P.
11100 Santa Monica Boulevard
Suite 2000
Los Angeles, CA 90025
Attention: Jean-Marc Chapus
Telecopy: (310) 235-5967


with a copy to:

Cleary, Gottlieb, Steen & Hamilton
One Liberty Plaza
New York, NY 10006
Attention: Michael Gerstenzang, Esq.
Telecopy: (212) 225-3999

and

Kramer Levin Naftalis & Frankel LLP
919 Third Avenue
New York, NY 10022
Attention: Howard A. Sobel, Esq.
Telecopy: (212) 715-8000

 

 

(c) If to the Collateral Agent, to:
Citicorp USA, Inc.
2 Penns Way, Suite 200
New Castle, DE 19720
Attention: David Graber
Telecopy: (302) 894-6120

or to such other address as hereafter shall be furnished as provided in this
Section 8.03 by any of the parties hereto to the other parties hereto.

SECTION 8.04. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

SECTION 8.05. Entire Agreement. This Agreement and the Related Agreements set
forth the entire understanding and agreement between the parties as to the
matters covered herein and therein and supersede and replace any prior
understanding, agreement or statement of intent (written or oral) with respect
thereto.

SECTION 8.06. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Reimbursement
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Reimbursement Document shall affect any right that the
Collateral Agent or any Fund Guarantor may otherwise have to bring any action or
proceeding relating to this Agreement or any other Reimbursement Document
against the Borrower or its properties in the courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any Related Agreement in any court
referred to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.03. Nothing in this Agreement or
any other Related Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

SECTON 8.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8.08. No Third Party Rights; Assignment. This Agreement is intended to
be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any Person other than the
parties hereto. All rights and obligations hereunder shall not be assignable
without the prior written consent of the other parties. Any attempted assignment
of rights or obligations in violation of this Section 8.08 shall be null and
void.

SECTION 8.09. Waivers and Amendments. No modification of or amendment to this
Agreement shall be valid unless in a writing signed by the parties hereto
referring specifically to this Agreement and stating the parties' intention to
modify or amend the same. Any waiver of any term or condition of this Agreement
must be in a writing signed by the party sought to be charged with such waiver
referring specifically to the term or condition to be waived, and no such waiver
shall be deemed to constitute the waiver of any other breach of the same or of
any other term or condition of this Agreement.

SECTION 8.10. Rights Not Exclusive. The rights provided for herein, including
under Section 6.03, are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by Law.

SECTION 8.11. Expenses; Indemnity; Damage Waiver. (a) The Borrower agrees to pay
or reimburse the Fund Guarantors and the Collateral Agent for any reasonable
costs and expenses (including any expenses paid by Fund Guarantors pursuant to
Section 6.03 of the Guaranty) incurred by the Fund Guarantors and the Collateral
Agent in connection with the transactions contemplated hereby including for (i)
all reasonable out-of-pocket costs and expenses in connection with negotiating
and entering into this Agreement and the Related Agreements (including the
Guaranty) and any modification, supplement or waiver (whether or not the same
shall become effective) of any of the terms of this Agreement or the Related
Agreements (including attorney's fees and expenses); (ii) all reasonable and
documented out-of-pocket costs and expenses of the Fund Guarantors (including
attorney's fees and expenses) in connection with (A) any enforcement or
collection proceedings in connection with the negotiation of any restructuring
or "work-out" (whether or not consummated) of the obligations of the Borrower
hereunder and under the Related Agreements and (B) the enforcement of this
Agreement and the Related Agreements; and (iii) all transfer, stamp, documentary
or other similar Taxes, assessments or charges levied by any Governmental
Authority in respect of this Agreement and the Related Agreements or any other
document referred to herein or therein.

 b. Any claim under this Section 8.11 shall be asserted by written notice to the
    Borrower. If the Borrower does not respond within sixty (60) days after
    receipt of such notice, it shall have no further right to contest the
    validity of such claim. Any uncontested claim or portion thereof shall be
    paid by the Borrower within sixty (60) days of receipt of notice of such
    claim.

(c) The Borrower shall indemnify the Collateral Agent and each Fund Guarantor,
and each Related Party of any of the foregoing Persons (each such Person being
called an "Indemnitee") against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Reimbursement
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Reimbursement Documents of their respective
obligations thereunder or the consummation of the Reimbursement Transactions,
(ii) any loan received under the Revolving Credit Agreement or the proceeds
therefrom, (iii) any presence, Release or threatened Release of Hazardous
Materials on, at, under or from any Mortgaged Property or any other property
currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee or any Related Person of such Indemnitee as determined in a
final judgment by a court of competent jurisdiction.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Reimbursement Transactions, any loan received under the Revolving Credit
Agreement or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 8.12. Confidentiality. Each of the Collateral Agent and the Fund
Guarantors agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other
Reimbursement Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to any assignee of, or any prospective assignee of, any of its
rights or obligations under this Agreement, or to any direct or indirect
contractual counterparties in swap agreements or such contractual
counterparties' professional advisors, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the Collateral
Agent or any Fund Guarantor on a nonconfidential basis from a source other than
the Borrower. For the purposes of this Section, the term "Information" means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Collateral Agent or any
Fund Guarantor on a nonconfidential basis prior to disclosure by the Borrower.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.



MEMC ELECTRONIC MATERIALS, INC.

By: /s/ James M. Stolze


Name: James M. Stolze
Title: Executive Vice President,
Chief Financial Officer

By: /s/ Kenneth L. Young


Name: Kenneth L. Young
Title: Treasurer

CITICORP USA, INC.,
as administrative and collateral agent

By: /s/ Arnold Y. Wong


Name: Arnold Y. Wong
Title: Vice President



 

Name of Institution:

TPG PARTNERS III, L.P.

By: TPG GenPar III, L.P.
Its General Partner

By: TPG Advisors III, Inc.
Its General Partner

 

By: /s/ Richard A. Ekleberry


Name: Richard A. Ekleberry
Title: Vice President

  

 

 



Name of Institutions:

TCW/CRESCENT MEZZANINE PARTNERS III, L.P. AND TCW/CRESCENT MEZZANINE TRUST III

By: TCW/Crescent Mezzanine Management III, L.L.C., as its Investment Manager

By: TCW Asset Management Company, as

Its Sub-Advisor

 

By: /s/ Jean-Marc Chapus


Name: Jean-Marc Chapus
Title: Managing Director
 



By: /s/ James C. Shevlet, Jr.


Name: James C. Shevlet, Jr.
Title: Senior Vice President




 



Name of Institution:

GREEN EQUITY INVESTORS III, L.P.

By: GEI Capital III, LLC, as its General Partner

 
By: /s/ John Dahnhakl
Name: John Dahnhakl
Title:



 

Name of Institution:

GREEN EQUITY INVESTORS SIDE III, L.P.

By: GEI Capital III, LLC, as its General Partner

 

By: /s/ John Dahnhakl


Name: John Dahnhakl
Title: